UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-1188



KOLAWOLE I. AWOYEMI,

                                                          Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A75-836-158)


Submitted:   August 18, 2004            Decided:   September 15, 2004


Before NIEMEYER, WILLIAMS, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


David Goren, LAW OFFICE OF DAVID GOREN, Silver Spring, Maryland,
for Petitioner.   Peter D. Keisler, Assistant Attorney General,
David V. Bernal, Assistant Director, Ernesto H. Molina, Senior
Litigation Counsel, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Kolawole I. Awoyemi, a native and citizen of Nigeria,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) denying his motion to reopen and to reconsider

its previous order affirming the immigration judge’s denial of his

motion to reopen immigration proceedings.                We have reviewed the

record and the Board’s order and find that the Board did not abuse

its   discretion       in   denying   Awoyemi’s    motion.       See   8   C.F.R.

§ 1003.2(a) (2004).         Accordingly, we deny the petition for review

on the reasoning of the Board.         See In re: Awoyemi, No. A75-836-158

(B.I.A. Jan. 15, 2004). We dispense with oral argument because the

facts   and    legal    contentions    are    adequately     presented     in   the

materials     before    the   court   and     argument   would   not     aid    the

decisional process.



                                                               PETITION DENIED




                                      - 2 -